Title: To James Madison from Henry Tazewell, 11 June 1797
From: Tazewell, Henry
To: Madison, James


Dear SirPhiladelphia 11. June 1797
I hasten to tell you that the Northern Mail of today brings an account of the arrival of a Ship at Boston from London with European intelligence up to the 4th. May. Being Sunday, the post office is not open, but Mr Patten says, as Bache tells me, the papers contain a positive account of a seperate peace between France & the Emperor of Germany—and among other things, that a Mutiny has taken place on board Ld. Bridport’s Squadron. The papers will contain the particulars tomorrow, but as the Mail closes before I shall receive mine, I cannot send you one by tomorrows stage.
The earnestness with which the measures for providing Convoys for our ships, and for permitting individual merchants to arm in their defence have been pressed, evidence a decided determination in favour of a war with France. Whether this intelligence will change the tone, tomorrow will determine. Nothing else I beleive can save us. Nay from the steps which have been taken I wish that may. The Republican party are not strong enough to do any thing more, even if they are strong enough to prevent mischeif. The federalists as they call themselves but who hence forward will be called porcupines, are chop fallen, but I beleive they have gone too far to retract. Porcupine has abused Sam: Smith, Matt: Lyon, and Dayton in the most scurrilous manner you ever knew. Thatcher on Friday, offered Blount a personal insult in debate. Blount challenged him. Thatcher refused to accept the Challenge. Thus it remains with a determination on Blount’s part to kick him on sight. In short the insolence and scurrility of the british faction here can scarcely be born. Adieu

Henry Tazewell
Sunday Night 10 OClock

